Name: Commission Implementing Regulation (EU) NoÃ 582/2013 of 18Ã June 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Miel de Sapin des Vosges (PDO))
 Type: Implementing Regulation
 Subject Matter: animal product;  consumption;  Europe;  marketing;  agricultural structures and production
 Date Published: nan

 21.6.2013 EN Official Journal of the European Union L 169/32 COMMISSION IMPLEMENTING REGULATION (EU) No 582/2013 of 18 June 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Miel de Sapin des Vosges (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 53(2)(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 entered into force on 3 January 2013. It repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) In accordance with the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined Frances application for the approval of an amendment to the specification for the protected designation of origin Miel de Sapin des Vosges registered in accordance with Commission Regulation (EC) No 1065/97 (3), as amended by Regulation (EC) No 2155/2005 (4). (3) The purpose of the application is to amend the specification by stipulating the product labelling provisions and to improve the presentation of the entry concerning the link, without changing it. (4) The Commission has examined the amendments in question and decided that they are justified. Since this is a minor amendment, the Commission may adopt it without using the procedure set out in Articles 50 to 52 of Regulation (EU) No 1151/2012, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Miel de Sapin des Vosges is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ L 156, 13.6.1997, p. 5. (4) OJ L 342, 24.12.2005, p. 49. ANNEX I The specification for the protected designation of origin Miel de Sapin des Vosges is amended as follows: The presentation of the link with the geographical area has been updated without changing the link. The labelling provisions have been supplemented. ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) MIEL DE SAPIN DES VOSGES EC No: FR-PDO-0317-0204-20.04.2011 PGI ( ) PDO ( X ) 1. Name Miel de Sapin des Vosges 2. Member State or Third Country France 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.4. Other products of animal origin (eggs, honey, various dairy products except butter, etc.) 3.2. Description of product to which the name in (1) applies Miel de Sapin des Vosges is honey from honeydew collected by bees from Vosges fir trees. It is dark brown in colour with pale green highlights. It develops balsamic aromas and a very characteristic malty flavour and is free of bitterness and extraneous flavours. It has a water content less than or equal to 18 %, an electric conductivity of over 950 microsiemens per centimetre and a hydroxymethylfurfural content of less than 15 mg/kg. It is supplied in liquid form to consumers. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the defined geographical area The honey must be exclusively harvested, extracted, filtered and decanted in the geographical area. 3.6. Specific rules concerning slicing, grating, packaging, etc. Miel de Sapin des Vosges must be supplied to consumers in glass containers with an identification mark which is destroyed on opening the container. 3.7. Specific rules concerning labelling The label shall bear:  the name of the designation Miel de Sapin des Vosges,  the European Union PDO logo. These details must all be in the same visual field and on the same label. They shall be presented in clear, legible and indelible characters of a large enough size  the words Miel de Sapin des Vosges having the largest character size of all on the label  so as to stand out well against the space on which they are printed and to be clearly distinguished from all other written or graphic information. 4. Concise definition of the geographical area Department of Meurthe-et-Moselle (54) All the municipalities in the cantons of: Baccarat, Badonviller, Cirey-sur-Vezouze. Department of Moselle (57) All the municipalities in the cantons of: FÃ ©nÃ ©trange, Lorquin, Phalsbourg, RÃ ©chicourt-le-ChÃ ¢teau, Sarrebourg. Department of Haute-SaÃ ´ne (70) Canton of Champagney: Plancher-les-Mines, Plancher-Bas. Canton of Faucogney-et-la-Mer: Amont-et-Effreney, Beulotte-Saint-Laurent, Corravillers, EsmouliÃ ¨res, Faucogney-et-la-Mer, La Longine, La Montagne, La RosiÃ ¨re, Saint-Bresson. Canton of Melisey: Belfahy, Belonchamps, Ecromagny, Fresse, Haut-du-Them (ChÃ ¢teau-Lambert), Melisey, Miellin, Saint-BarthÃ ©lemy, Servance, Ternuay-Melay-et-Saint-Hilaire. Department of Vosges (88) All the municipalities in the cantons of: Bains-les-Bains, Brouvelieures, BruyÃ ¨res, Charmes, ChÃ ¢tel-sur-Moselle, Corcieux, Darnay, Dompaire, Epinal, Fraize, GÃ ©rardmer, Lamarche, Le Thillot, Mirecourt, Monthureux-sur-SaÃ ´ne, PlombiÃ ¨res-les-Bains, ProvenchÃ ¨res-sur-Fave, Rambervillers, Raon-lEtape, Remiremont, Saint-DiÃ ©, Saulxures-sur-Moselotte, Senones, Vittel, Xertigny. Department of Territoire de Belfort (90) Canton of Giromagny: Auxelles-Haut, Giromagny, Lepuix, Riervescemont, Vescemont. Canton of Rougement-le-ChÃ ¢teau: Lamadeleine-Val-des-Anges, Rougemont-le-ChÃ ¢teau. 5. Link with the geographical area 5.1. Specificity of the geographical area The geographical area is characterised by the presence of the Vosges Mountains. In this heavily wooded mountain range, Vosges fir trees are by far the most abundant species. They are well suited to the soil, which is made up of an acidic substratum, granite and sandstone, and to the semi-continental climate, characterised by its humidity and coolness, which are favourable to the growth of the trees. The North-South orientation of the Vosges Mountains accentuates the characteristics of this climate, blocking clouds coming in from the west. This explains the abundant rainfall pattern (Foehn effect). Honey has long been produced in Lorraine. Various documents attest to awards won in competitions, most notably at a 1902 agricultural show. Key operators from the Vosges beekeeping community have done everything to promote and highlight the value of this specific production sector. This led to the recognition of the Miel des Vosges-Montagne designation of origin in a ruling by the Nancy Regional Court of 25 April 1952, which later became the Miel de Sapin des Vosges registered designation of origin on 30 July 1996. 5.2. Specificity of the product In Le goÃ »t du miel (Gonnet & Vache, 1985), the authors distinguish Miel de Sapin des Vosges from other types of fir honey produced in France on account of its specific characteristics: darker colour, typical pale green highlights, very slow  if any  crystallisation, balsamic aroma and very characteristic malty flavour. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) Miel de Sapin des Vosges is a product that is very closely linked to its area of origin since it forms part of an uninterrupted chain from the Vosges fir. From this species, aphids extract the sap which they process into honeydew, which is foraged on by bees to produce this very characteristic honey. Its production is very closely related to the location of the conifer forests specific to the Vosges region, from which beekeepers have been able to draw and preserve their specific character. In literature (Gonnet & Vache, Le goÃ »t du miel, 1985) there are references to the unique character of Miel de Sapin des Vosges, which is associated in particular with the regional, climatic and soil conditions. Its specific characteristics stem from the fact that the bees forage on honeydew produced by aphids living on Vosges fir trees (Abies pectinata). It therefore draws its specific characteristics from the following factors: the species of fir which is foraged and the nature of Miel de Sapin des Vosges (honeydew honey). Clearly illustrating this close interaction between the environment and the product is the cyclical pattern to the production of honeydew, which is linked to the growth cycle of aphid populations. To this day, this phenomenon remains largely unexplained. Reference to publication of the specification https://www.inao.gouv.fr/fichier/CDCMielDeSapinDesVosges.pdf (1) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.